               Case 1:20-cv-02565-EGS Document 9 Filed 09/15/20 Page 1 of 2




PEOPLE OF THE STATE OF CALIFORNIA EX REL.
THE CALIFORNIA AIR RESOURCES BOARD AND
XAVIER BECERRA, ATTORNEY GENERAL OF THE
STATE OF CALIFORNIA,




DAIMLER AG and MERCEDES-BENZ USA, LLC                 1:20-cv-02565-EGS consolidated with
                                                      1:20-cv-02564-EGS




      Daimler AG
      Mercedesstraße 120
      70372 Stuttgart
      Germany




       Joshua M. Caplan
       Deputy Attonrey General
       Office of the California Attorney General
       600 West Broadway, Suite 1800
       San Diego, California 92816-5266
           Case 1:20-cv-02565-EGS Document 9 Filed 09/15/20 Page 2 of 2




                                         PROOF OF SERVICE
         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

                       (name of individual and title, if any)

                 (date)


                                                                (place)

                                                                           (date)

                                                                                             (name)



(date)

                                   (name of individual)

                                                                    (name of organization)

                                                                           (date)




          (specify):




                                                                              Server’s signature



                                                                            Printed name and title




                                                                               Server’s address
